IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00216-CV
 
In the
Interest of B.N., a Child
 
 

From the 85th District Court
Brazos County, Texas
Trial Court No. 08-002607-CV-85
 

DISSENT TO ABATEMENT ORDER





 
            The Court is correct in its
determination that the trial court erred in determining that Mary, a pseudonym
used in place of the name of the mother of B.N., was not indigent if that
determination was solely for the deficiencies in the affidavit of indigence. 
But where this Court errs is in determining that no indigence affidavit, as
such, was filed and that there was no other evidence before the trial court. 
We do not, however, have before us that additional evidence.  Thus there is no
way that we can properly review the trial court’s determination of indigence
nor can we determine if the trial court erroneously relied solely on the
deficiencies in the affidavit and if such reliance was harmless.
Overview
            The legislatively created appellate
process for the review of cases in which the State of Texas initiated
proceedings to terminate a parent’s rights with regard to a child may be one of
the most complex procedural areas of the law.  A review of the sheer number of
appeals that discuss the procedural issues indicates the relative complexity of
the issues.  But when the number of appeals referencing this one procedural
statute is compared to appeals from any other procedural statute, it becomes
clear that its consistent and uniform application is almost impossible.  There
are a number of reasons for this.
            The legislature’s goal is admirable—to
bring certainty to the lives of children as quickly as possible.  And that
objective should be honored when it can be done while at the same time
according those subject to it the protections of the Constitution, most importantly
due process and the effective assistance of counsel if the person is unable to
afford their own attorney.  But the timeline is tight and if any deadline is
missed then chaos reigns.  To avoid the chaos, short cuts are taken.  When
short cuts are taken, rights may unwittingly be cut off.  I believe that is
what is happening here.
            We first must have a firm
understanding of what the timeline is for all these proceedings.  Then we must
look at the actual events that occurred in light of the timeline and other
rules.  We must then determine if the trial court erred and, if there was error,
was it harmful.  I will thus begin with an analysis of the statute’s timeline. 

Post-Termination Timeline



1


TJD


Termination Judgment
  Date - date order of termination is signed (TJD)




2


TJD+15


Request/motion for new
  trial due - § 263.405(b)(1)




3


TJD+15


Statement of Points due
  - § 263.405(b)(2)




4


TJD+20


Notice of Appeal due – Tex. R. App. P. 26.1(b) 




5


TJD+20
 


Affidavit of Indigence
  due – Tex. R. App. P.
  20.1(c)(1) (“AID”) (If a party claims indigent status and requests an
  attorney)




6


AID+10


Contest to affidavit of
  indigence, if necessary, due – Tex. R.
  App. P. 20.1(e); § 263.405(c)[1]




7


TJD+30


Hearing (30 day
  hearing) to decide:
  a) whether to
  grant a motion for new trial;
  b) whether the
  appealing party is indigent; and
  c) whether the
  appeal is frivolous - § 263.405(d); Tex.
  Civ. Prac. & Rem. Code § 13.003(b)




8


TJD+36


Absent written ruling
  from 30 day hearing, indigence is presumed and counsel shall be appointed - §
  263.405(e)




9


30 Day Hearing date+10


Reporter’s record and
  clerk’s record from the 30 day hearing must be filed in the appellate court -
  § 263.405(g)




10


TJD+60


Appellate record on the
  merits must be filed, unless after the 30 day hearing:
  a) a new trial
  was granted; or
  b) the trial
  court denied a free record (not indigent or points on appeal are frivolous) -
  § 263.405(f)



 
The Court’s Discussion
and Application of Facts to this Timeline
            The Court states that because of the
accelerated timetables and “because we have all the pertinent information
needed, we review this determination [that Mary is not indigent] without
briefs.  See In re S.T., 239 S.W.3d 452, 255-56 (Tex. App.—Waco
2007, order), disp. on merits, 263 S.W.3d 394 (Tex. App.—Waco 2008, pet.
denied).”  It is not, as stated by the Court, because the timetables are
accelerated, that we review the trial court’s determinations without briefs. 
The statutorily determined timetable specifically allows us to review the
determination without briefs but it also specifically authorizes us “to require
the parties to file appellate briefs on the issues presented.”  Tex. Fam. Code Ann. § 263.405(g)
(Vernon 2008).  
            Moreover, we do not have “all the
pertinent information” needed as the Court has stated.  The statute requires us
to “review the records” which we have not done because it has not yet been
created and filed.  The Court will contend that we have the reporter’s record
from the indigency hearing.  We do.  The Court will contend we have a clerk’s
record.  We do.  But the trial court relied upon the evidence from the prior
trial proceeding when deciding the issues of indigency and frivolousness of the
issues presented in the statement of points.  The order states:  “After
considering the evidence presented both at trial and during this hearing as
well as the argument of counsel, IT IS ORDERED that [MARY] is not indigent,
having failed to meet the requirements of Texas Family Code §263.405(e).” 
There was no objection to the trial court taking judicial notice of the full
trial on the merits.  Therefore, even if the trial court could not otherwise
properly take judicial notice of testimony and other evidence presented during
a proceeding that had not been transcribed, without an objection to the trial
court’s action, that prior proceeding has become part of the evidence the trial
court relied upon in making its rulings.  See Davis v. State, 293
S.W.3d 794, 797-98 (Tex. App.—Waco 2009, no pet.).  And more importantly, it
becomes part of the evidence that we must review.  It is part of the record the
statute requires us to review.  Tex.
Fam. Code Ann. § 263.405(g) (Vernon 2008); In the Interest of S.T.,
239 S.W.3d 452, 464 (Tex. App.—Waco 2007) (Gray, C.J., dissent to order)
(“because the trial court took judicial notice of the evidence from the trial,
and because there is no way for us to know there was not some evidence in the
trial regarding [appellant’s] employment, earnings, and expenses, we should
have the reporter's record from the trial for our review of the trial court's
[] order.”).  Proceeding to make any decision without that evidence is
erroneous.
            The Court states the issue in this
proceeding succinctly in the opening sentence:  “Appellant challenges the trial
court’s determination under section 263.405(d) of the Family Code that she is
not indigent.”  I have little doubt that if we reviewed the record upon which
the trial court purported to rely, which is the record of the trial court
proceedings for termination of her parental rights, there is more than enough
evidence to meet the test for indigency as stated by the Texas Supreme Court
that “the fundamental requirement for asserting indigence has remained the
same:  the applicant must declare to the court, by affidavit [or at the
indigency hearing], an inability to pay any, or the ability to pay only some,
of the costs of appeal.”  Higgins v. Randall County Sheriff’s Office,
257 S.W.3d 684, 686 (Tex. 2008), (Higgins II).  If I am correct in this
regard, we could declare the trial court’s “not-indigent” ruling erroneous and
determine that Mary is indigent and that the appointed counsel was improperly
relieved of his duties and must continue to represent Mary in the appeal of the
determination of whether the issues are frivolous (another determination for
which we will need the entire record of the trial court proceeding because the
trial court, without objection, took judicial notice of it).  Depending on the
results of that determination, we could then proceed to the merits of the
issues on appeal or affirm the determination that the appeal is frivolous.
            The Court also states that “Section
263.405(e) requires an appellant claiming indigence ‘to file an affidavit of
indigency.’  Tex. Fam. Code. Ann.
§ 263.405(e) (Vernon Supp. 2009).”  Actually, the Family Code provides that
upon a claim of indigency and request for the appointment of an
attorney, that “the trial court shall require the person to file an
affidavit of indigency and shall hear evidence to determine the issue of
indigency.”  Id. (emphasis added).  This is one of a handful of statutes
that appears to put a burden directly on the trial court to take some action to
affirmatively implement and protect the rights of a litigant.  At the hearing
to determine Mary’s indigency, an attorney other than Mary’s appointed attorney
had substituted in at the hearing due to the vacation of the appointed
attorney.  Recognizing that the affidavit of indigence was defective and that
the substitute attorney was not prepared to have it corrected, the trial court
should have been questioning whether Mary’s rights were being protected, not
necessarily because of the competency of counsel but just because, based on the
circumstances, substitute counsel was not prepared to present additional
evidence on the indigent status of Mary.  I am not prepared to say counsel was
ineffective, nor that the trial court erred, as implied by the Court.  I simply
note that where the Court is putting the burden on the appellant to file the
affidavit, the statute actually places the burden on the trial court to see
that an “affidavit” is filed.  It raises the question of who must do what to
preserve error if the purported affidavit is defective, or, as is the holding
of the Court, when no affidavit at all is filed.  I need not reach this issue
because, contrary to the Court’s statement, the trial court considered other
evidence relevant to the issue.  But that evidence is not before us.  A
decision on this Court’s review of the trial court’s indigency determination
is, therefore, premature.
            I note that the indigency hearing may
be the first opportunity for the trial court to realistically assess whether
the person is prosecuting the proceeding with diligence.  This determination
could possibly lead to a dismissal for want of prosecution.  To make this
determination, it may be necessary for the State, or other party, or the trial
court on its own motion, to cause a subpoena to be issued to the person to
attend the hearing.  Failure to appear after being subpoenaed without
explanation could justify a determination that the person lacks any desire to
pursue an appeal.  See Bush v. State, 80 S.W.3d 199 (Tex. App.—Waco 2002, no pet.) (where appellant who was not entitled to counsel failed to
file a brief and failed to further pursue the appeal, court of appeals
dismissed appeal for want of prosecution); Stavinoha v. State, 82 S.W.3d
690 (Tex. App.—Waco 2002, no pet.) (where appeal was abated to determine if
appellant had abandoned appeal, counsel appeared at hearing, appellant did not
appear and could not be located, and trial court found appellant had abandoned
appeal, court of appeals dismissed appeal for want of prosecution); Peralta
v. State, 82 S.W.3d 724 (Tex. App.—Waco 2002, no pet.) (where appellant did
not pursue appeal, did not appear at abatement hearing, and trial court found
appellant abandoned appeal, court of appeals dismissed the appeal for want of
prosecution).  I note that the record in this proceeding already has some
support for such an inference because Mary did not attend the trial or the post
trial hearing.
            The Court next states that they cannot
conclude that “the trial judge erred by ruling that Appellant failed to comply
with section 263.405(e).  [citation omitted]  Nevertheless, Rule of Appellate
Procedure 44.3 provides that a trial court’s order ‘must not’ be affirmed ‘for
formal defects or irregularities in appellate procedure without allowing a
reasonable time to correct or amend the defects or irregularities.’  Tex. R. App. P. 44.3.”  The Court
mistakenly relies on Texas Supreme Court cases that reversed decisions by the
courts of appeals for violation of the rule of appellate procedure that clearly
applied to proceedings in those appellate courts.  
            In this regard, it is critical to
first note the scope of the appellate rules.  Rule 1.1 provides, 
These rules govern procedure in appellate courts
and before appellate judges and post-trial procedure in trial courts in
criminal cases. 
 
Tex. R. App. P. 1.1.  With that rule in mind, Rule 44.3
provides,
A court of appeals must not affirm or reverse a
judgment or dismiss an appeal for formal defects or irregularities in appellate
procedure without allowing a reasonable time to correct or amend the defects or
irregularities.
 
Tex. R. App. P. 44.3.  This rule of appellate procedure has no
application to the trial court.  
            The Court specifically relies on Higgins
v. Randall County Sheriff’s Office, 257 S.W.3d 684 (Tex. 2008), (Higgins
II), in applying Rule 44.3 to this proceeding.  That reliance is
misplaced.  In Higgins II, the appellant filed a deficient affidavit
(meaning it did not have all of the information as required by Rule 20.1) to
which no contest was filed.  That no contest was filed was the key.  Applying
Rule 20.1, not the Family Code, the Texas Supreme Court determined that the
appellate court could not dismiss the appeal due to a deficient indigency
affidavit if a contest was not filed.  But the Court has determined that no
affidavit was filed in this proceeding, not simply a deficient one.  Further,
we are not addressing an appellate court’s application of Rule 20.1; rather, we
are addressing a trial court’s application of the Texas Family Code.  Thus, Higgins
II is not applicable to this case.
            The Court also purports to rely on In
re J.W., 52 S.W.3d 730 (Tex. 2001).  In J.W., the appellants filed
deficient affidavits in the trial court and the district clerk filed a contest
to those affidavits.  The appellants appeared at the hearing on the contest and
were able to present more complete information about their indigent status. 
The trial court, however, refused to allow the appellants to amend their
affidavits and sustained the contests.  The court of appeals affirmed the trial
court’s determination on the contest and then dismissed the appeal for the
failure to file the record.  The Texas Supreme Court used Rule 44.3 to say that
the court of appeals should have “directed” the trial court to allow the
appellants a reasonable opportunity to amend the affidavits and to reconsider
the contests.  It is, nevertheless, critical to note that the trial court had
erred by refusing to let the appellants present additional evidence of
indigency at the hearing, and thus the Supreme Court determined that the court
of appeals had erred in dismissing the appeal based upon the trial court’s
error.  
            We are not yet to the point of
considering the disposition of this appeal; rather, we are trying to establish
the procedure to review the trial court’s determination.  The Court has
determined we need more evidence and has conjured up a procedure to get it. 
Whereas, I believe the procedure is to first obtain the evidence the trial
court relied upon and decide if the trial court erred.
            And while the holding in J.W.
may appear to be on point, the Court’s reliance on this case is nevertheless
misplaced.  J.W. was decided prior to the effective date of section
263.405, which provides for a specific procedural vehicle in which the trial
court is to make an indigence determination in termination suits brought by the
State, a trial court procedure which did not exist when J.W. was
decided.  The section also provides for the way this Court is to review that
determination.  See Tex. Fam.
Code Ann. § 263.405(g) (Vernon 2008).  Furthermore, the decision in J.W.
was made prior to the amendment to Rule 20.1(d)(2) which clarified that if an
affidavit of indigence for an appeal[2]
was filed with an appellate court rather than the trial court, the appellate
court clerk sets the time for the contest to be filed in the appellate court,
and the appellate court has also been empowered to decide the question of the
appellant’s indigence.  Because of that modification to Rule 20, the appellate
court, in addition to the trial court, can now decide the contest on an
affidavit of indigence in an appeal.  Thus, when J.W. was decided, the
proper procedure was to have the appellant’s indigence determined by the trial
court even if the affidavit of indigence and contest were filed with the court
of appeals.  The appellate court no longer needs to abate an appeal for an
indigence determination, which appears to be part of the Supreme Court’s
concern in J.W. 
            But to review an indigence
determination that was made by the trial court, which is what we are purporting
to do, we need the full record the trial court relied upon before us which we
still do not have in this proceeding.  Ultimately, the distinction between this
case and J.W. is that in J.W., the appellants’ efforts to present
additional indigence evidence at the hearing were rejected by the trial court. 
In this case, to the contrary, the trial court asked if there was any
additional evidence but was presented none.
            The precedent established by the
Court’s holding today would mean that every time a trial court erred in a
determination related to a “formal defect or irregularity in appellate
procedure” we would abate the appeal and allow correction.  The coming fight in
the application of this new standard will be:  what is appellate procedure? 
Are objections to evidence appellate procedure?  Is a motion for new trial?  Is
the proceeding under Rule 306a an appellate procedure?  Is an offer of proof? 
Is an objection to a charge an appellate procedure?
            The Court also notes that we are
acting contrary to the only other appellate court that has considered the issue
of allowing an indigence affidavit to be filed more than 36 days after the date
the termination order was signed.  See In re M.A., 222 S.W.3d
670, 671 (Tex. App.—Houston [14th Dist.] 2007, no pet.).  In refusing to follow
M.A., the Court bases its holding upon an analogy to abating cases to
develop a record on ineffective assistance of counsel.  I find the analogy
unsatisfactory.  We are not abating for development of a record for ineffective
assistance of counsel.  That issue has not been argued by anyone.  And the
analogy does not fit because the time frame in which to raise an ineffective
assistance of counsel claim is not specifically set out in the statute;
whereas, the time frame in which to claim indigence, file an affidavit, hold a
hearing, and decide the issue is specifically set out in the statute.  Thus,
maybe the Court should question why this Court is the first and only court to
hold that the statute’s deadline for filing the affidavit can be ignored.


            In this regard, I also note that the
Court’s order is inconsistent in its discussion regarding whether an affidavit
has been filed.  In its conclusion and holding, the Court states we “abate this
appeal and remand the cause to the trial court to allow Appellant a reasonable
opportunity to amend her indigence affidavit and to reconsider her indigence
claim.”  But on page two, after a detailed analysis of what constitutes an
affidavit, the Court determined that no affidavit had been filed.  The Court
goes on to state “Appellant did not file an affidavit of indigence….”  Thus, in
the Court’s view, this is not about amending an affidavit but rather filing
what constitutes one. 
            In the end, I would proceed to obtain
the evidence the trial court’s order states that it was based upon and which we
are statutorily obligated to review, which is “the evidence presented [] at
trial,” and then order the attorney representing each party, including the
attorney representing Mary, to brief the issues of the trial court’s ruling on
indigency and frivolousness pursuant to the authority expressly given to us in
the Family Code.  Tex. Fam. Code Ann.
§ 263.405(g) (Vernon 2008) (The
appellate court “may require the parties to file appellate briefs on the issues
presented.”).  Because the Court does not, and for the reasons stated above in
which I find particular portions of the Court’s order in error, I respectfully
dissent.
            Finally, if I was going to abate this
appeal to the trial court for any hearing, it would be for a determination of
whether Mary had failed to diligently proceed with the appeal so as to avoid
dismissal for want of prosecution by her failure to appear at the post-trial
hearing, and other actions including her failure to timely communicate with her
attorney.  See Bush v. State, 80 S.W.3d 199 (Tex. App.—Waco 2002,
no pet.); Stavinoha v. State, 82 S.W.3d 690 (Tex. App.—Waco 2002, no
pet.); Peralta v. State, 82 S.W.3d 724 (Tex. App.—Waco 2002, no pet.).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Dissent to Abatement Order delivered and filed
December 9, 2009




[1]
The statute does not appear to contemplate
the filing of a contest.  Given the time frames and that a hearing must be held
at which it is the parent’s burden to establish their indigence, a contest does
not serve the purpose it does under Rule 20 of joining the issue.


[2] Prior to this change, the appellate court clerk
set the time for a contest if the affidavit was filed in a proceeding “other”
than an appeal.  See Tex. R. App.
P. 20.1(c)(2).